Title: John Webbe: Defense Renewed, II, 4 December 1740
From: Webbe, John
To: Franklin, Benjamin


As it is the indispensible Duty of every Man to defend his Reputation from unjust Calumny, I was, therefore, obliged to step forth to vindicate mine, from the injurious Insinuations in the Gazette. But, notwithstanding the Attempt to destroy my Character, on which my Livelihood entirely depends, I was extremely careful, in my Justification, to avoid running into any Matter, but what the Nature of the Charge (not less than a Violation of Trust) and a Self-Defence
   *very Man has a natural Right to defend himself against such as would deprive him of his Life or of the Means of preserving that Life. My Character in Regard to Integrity which Mr. Franklin every Week  endeavours to take away by representing me on the Face of his Gazette, as a perfidious Fellow, is the only Support left me, and on which my whole Reliance is for procuring the Necessaries of Life. Cicero, in his diffusive, luxuriant Manner, has left us a just and beautiful Description of the Law of Self Preservation, Part of which as it is applicable to the present Case, I shall set down in the Words of that great Orator. Est enim haec, Judices, non scripta sed nata lex: quam non didicimus, accepimus, legimus; verum ex ipsa natura arripuimus, hausimus, expressimus; ad quam non docti, sed facti; non instituti, sed imbuti sumus. pro Mil.
 rendered absolutely necessary. The Facts urged in my Vindication I endeavoured to set forth with all the Clearness I was capable of, without Artifice or a studied Perplexity; and, therefore, if there had been the least Misrepresentation, it could have been most easily detected. Facts so stated, and NOT DENIED, are, according to a universal Rule of judging, CONFESSED; and therefore Mr. Franklin’s Silence is the highest Justification I can desire. While he continues in that Humour I shall suppress the Remainder of the Detection. This is a Kindness he could not reasonably expect at my Hands; Considering that he has since my first Letter, in Quality of Post-Master, taken upon him to deprive the Mercury of the Benefit of the Post, and will not permit it to travel with his Gazette, that charges me with the most infamous Practices. His Resentment against his Brother Printer is altogether unreasonable; for a Printer should be always acquitted from being a Party to any Writing when he discovers the Author, or when the Author subscribes his Name; except the other knows he publishes a Falsehood at the Time, which cannot be supposed to be the Case in Respect to what Mr. Bradford printed for me.
I take this Occasion to return him my sincere Thanks for the Opportunity he has so generously, so humanely, tho’ it was to his own Prejudice, furnished me with, of vindicating myself from the most scandalous Insinuations. But I presume he will not from thence assume to himself a Right of having me at his Mercy hereafter, and to spare or cut my Throat at his Pleasure. On that Presumption, I subscribe my self, with the greatest Gratitude and Respect, his most obliged, humble Servant,
John Webbe
